Citation Nr: 1450625	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal was previously remanded by the Board in August 2012.  As discussed below, the Veteran has withdrawn the issues on appeal; therefore, any discussion of compliance with the prior Board remand orders has been rendered moot.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

In an October 2012 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claims for service connection for sinusitis and a low back disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the claims for service connection for sinusitis and a low back disability are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims for service connection for sinusitis and a low back disability are decided as a matter of law, no discussion of the duties to notify and assist with respect to these issues is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Withdrawal of Service Connection for Sinusitis and a Low Back Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

An October 19, 2012 written report of general information notes that, prior to the promulgation of a decision by the Board, the Veteran stated that he was withdrawing his appeal as to the claims for service connection for sinusitis and a 

low back disability; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to these issues.


ORDER

The appeal for service connection for sinusitis has been withdrawn and is dismissed.

The appeal for service connection for a low back disability has been withdrawn and is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


